Citation Nr: 1813333	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-09 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), initially rated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for PTSD, rated as 50 percent disabling since June 28, 2010.

3.  Entitlement to an increased disability evaluation for lumbosacral strain, currently rated as 40 percent disabling.

4.  Entitlement to an effective date prior to March 20, 2003 for the grant of service connection for PTSD.

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

8.  Entitlement to service connection for bilateral vision loss.

9.  Entitlement to service connection for right and left knee disorders.

10.  Entitlement to service connection for allergic rhinitis.

11.  Entitlement to service connection for cancer of the left cheek.

12.  Entitlement to service connection for a skin disorder.

13.  Entitlement to service connection for thoracic spine disorder, claimed as upper back pain.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1967 to October 1969.  
These matters come before the Board of Veterans' Appeals (Board) on appeal of January 2011 and September 2016 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.

As a preliminary matter, a claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran filed a claim of entitlement to a TDIU in February 2017, which was denied in a December 2017 rating decision.  However, the Veteran has continued to indicate that his service-connected disabilities preclude him from obtaining or maintaining gainful employment.  As the Veteran's claim for TDIU is inextricably intertwined with the Veteran's increased rating claims being decided herein, the Board will adjudicate the issue of TDIU.  

The claims of entitlement to service connection for a skin disorder and cancer of the left cheek are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  For the period prior to June 28, 2010, the Veteran's PTSD most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); and for the period beginning on June 28, 2010, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas such as school, family relations, work, thinking, judgment and mood.    

2.  In an October 1970 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not appeal that decision, and it became final.

3.  In a September 1981 Board decision, the Veteran's request to reopen his claim of entitlement to service connection for PTSD was denied; the Veteran did not appeal, and it became final.

4.  Subsequent to the February 1983 Board decision, there are no formal or informal claims to reopen service connection for PTSD until March 20, 2003; and no evidence relevant to his psychiatric condition was received prior to March 20, 2003.

5.  Degenerative disc disease of the lumbar spine is attributable to service.

6.  Bilateral hearing loss disability is attributable to service.

7.  Tinnitus is attributable to service.

8.  The Veteran's service-connected PTSD renders him unable to engage and retain substantially gainful employment from June 28, 2010.

9.  The Veteran's lumbar spine disability does not result in either favorable or unfavorable ankylosis of the thoracolumbar spine.

10.  Bilateral vision loss, right and left knee disabilities, allergic rhinitis, and a thoracic spine condition, claimed as upper back pain, were not incurred in and are not related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent, for PTSD for the period prior to June 28, 2010, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a 70 percent disability rating for PTSD for the period beginning on June 28, 2010,  have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for the award of an effective date prior to March 20, 2003 for the grant of entitlement to service connection for PTSD have not been met.  38 U.S.C. §§ 5110, 5111; 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400, 20.302, 20.1103 (2017).

4.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C. §§ 1101, 1110,  5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

6.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).

8. The criteria for a rating greater than 40 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5243 (2017).

9.  The criteria for service connection for bilateral vision loss have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.102, 3.303 (2017).

10.  The criteria for service connection for right and left knee disabilities have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.102, 3.303 (2017).

11.  The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.102, 3.303 (2017).

12.  The criteria for service connection a thoracic spine condition, claimed as upper back pain, have not been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for an earlier effective date, increased disability ratings, service connection, and TDIU, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the PTSD, hearing loss, tinnitus, and back claims.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file. The examination reports contain all the findings needed to assess entitlement to service connection or rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

With regard to the Veteran's claims of entitlement to service connection for bilateral vision loss, allergic rhinitis, right and left knee disabilities, and a thoracic spine disability, claimed as upper back pain, the Board finds that VA does not have a duty to obtain an examination/opinion.  While the Veteran has presented evidence of either diagnoses or recurrent symptoms for these conditions, there is no evidence of treatment or complaints for these conditions in service, nor is there any indication in the record of a relationship between these conditions and the Veteran's service. The only evidence of a possible connection between these claimed conditions and service are the Veteran's own conclusory statements, and these statements are not sufficient to trigger VA's obligation to obtain and examination or opinion. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disability on appeal has not materially changed and a uniform evaluation is warranted for the rating period on appeal.

PTSD

The Veteran's PTSD is evaluated as 30 percent disabling for the rating period prior to June 28, 2010 and 50 percent disabling for the rating period since June 28, 2010 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for a 30 percent disability evaluation for the period prior to June 28, 2010, and a 70 percent evaluation for the period beginning on that date. 

Prior to June 28, 2010, the Veteran failed to report for an examination scheduled in 2003, however, a January 2005 examination found that the Veteran noted symptoms of irritability, insomnia, anxiety, and restlessness with tension. He complained primarily of panic attacks over the years. Approximately 2-3 times a month he had panic attacks manifested by palpitation, sweating, shortness of breath, dizziness, and a feeling that he is about to die or that something is going to happen, that lasted about 30 minutes each. He was being treated with medications for his symptoms. The Veteran also stated he was afraid of going places alone, being in a crowd, standing in line, and riding in a bus or car because he was concerned he would have a panic attack. At the time of the examination he denied nightmares, but reported having them in other treatment records during this period. The Veteran was married with four children at this time, his two older sons were married and lived nearby and he lived with his wife and two younger children. He denied any marital problems.

On mental status examination, the Veteran well developed, well nourished, appropriately dressed with adequate hygiene and was cooperative. He was alert, in contact with reality, had no psychomotor retardation, no agitation, no tics and no tremors. His thought processes were coherent and logical with no looseness of association, no disorganized speech, no delusions and no hallucinations. He denied obsessions or suicidal ideas. His mood was anxious, his affect broad and appropriate, he was fully oriented, his  memory was intact and his judgment was good and insight fair. He had no impairment in thought processes and communication, no inappropriate behavior, and moderate impairment in occupational and social functioning. He was able to do basic activities of daily living. A GAF score of 60 was assigned.  The Board finds that for this period the treatment evidence and statements of the Veteran are consistent with the symptoms and findings in the 2005 examination.

The Board finds that the Veteran's psychiatric impairment for this period almost exactly approximates the criteria for a 30 percent evaluation, demonstrating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  His primary symptoms are panic attacks and anxiety with sleep impairment. These symptoms are adequately reflected in the 30 percent evaluation criteria.

A higher rating is not warranted as the Veteran does not have the specific criteria for a 50 percent rating such as flattened affect, disturbances of motivation, or memory loss. Moreover, his symptoms do not equate in severity, frequency or duration to occupational and social impairment with reduced reliability and productivity.  The evidence indicates only moderate occupational and social impairment, with no impairment of thought processes or in the performance of the activities of daily living. Accordingly, a higher rating than 30 percent for the period prior to June 28, 2010 is denied.

For the period beginning on June 28, 2010, the Board finds that a 70 percent rating is warranted. Beginning in this period the Veteran was hospitalized several times due to his psychiatric impairment, including in both June 2010 and May 2015, and was recommended for day hospital treatment beginning in August 2015. The evidence shows that he had trouble with anger, yelling and breaking items in the home, that he had no new friends other than the ones he had prior to Vietnam, but he had good relations with his kids and felt his marriage was stable. He reported no leisure pursuits in his November 2010 VA examination and in his 2016 examination noted only that he enjoyed taking care of his pets. 

At his November 2010 examination, he reported nightmares, trouble sleeping, anxiety, anger outbursts, irritability, being afraid of crowds, decreased concentration, and memory loss. The Veteran reported he had good relations with his kids, but his behavior was hard on his wife. He denied suicide attempts. On mental examination he was casually dressed, his psychomotor functioning was restless and tense, his speech was rapid and clear, he had a constricted affect, his mood was anxious and depressed, his attention was intact and he was well oriented. His thought processes were circumstantial with an overabundance of ideas, and his thought content was preoccupied with one or two topics. He had no delusions or hallucinations, his judgment was good, he had partial insight, no inappropriate behavior, no obsessional or ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, good impulse control and could  maintain his personal hygiene. He had severe problems with household chores, shopping, and traveling, and moderate problems with other recreational activities. He no problem with driving, bathing, eating, grooming and dressing. He had moderate impairment with immediate recall, but normal remote and recent memory. The examiner found that he had clinically significant impairment in social and occupational functioning and assigned a GAF score of 47.    

The evidence indicates that the Veteran was seen regularly for treatment for his psychiatric impairment, including weekly group psychotherapy at his Vet Center. In May 2015 he was hospitalized for assaulting his wife and suicidal thoughts. In September 2015 he reported increasing anger outbursts, depression, nightmares, crying spells, and consistent worry. He was recommended for day hospital treatment. In a follow-up treatment in December he reported having no difficulties with his wife, occasional panic attacks about 1 to 2 times a month, and occasional nightmares. He was alert, coherent, calm, his mood was euthymic, and he denied hallucinations and delusions. He was sleeping well with his medications. A GAF score of 55 was assigned.  In January 2016 he was diagnosed with severe depression, but denied suicidal and homicidal ideations, plans or intentions.

On examination in April 2016, the Veteran reported good relationships with his wife and children, and that he enjoyed taking care of his pets. He reported anxiety, flashbacks, nightmares, and sleep problems. On mental examination he was well developed, well nourished, had adequate hygiene, was cooperative but non spontaneous. He was alert, aware, with no psychomotor retardation or agitation, his speech was clear and goal directed, his mood was mildly anxious, his affect was appropriate, he was in full contact with reality, he denied delusions, hallucinations, suicidal ideations or plans and homicidal ideations or plans. He was fully oriented with generally preserved cognitive functions, and his insight and judgment were superficial. 

Given the Veteran's deficits in mood, thinking, judgment, work and family relations during this period, the Board finds that his symptoms more nearly approximate the criteria for a 70 percent rating. However, a 100 percent rating is not warranted. Initially, the Board notes that the Veteran has not demonstrated most of the criteria specifically listed in the schedule for a total rating, such as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Moreover, his symptoms do not equate in duration and frequency to a total social impairment. He has consistently reported good relations with his wife and children, despite his episodes of anger outbursts, and these episodes are not constant but recurrent, and thus do not demonstrate total impairment. Consequently, the Board finds that a 100 percent rating is not appropriate.

In sum, the Board finds that the preponderance of the evidence supports a rating of 30 percent prior to June 28, 2010, and a 70 percent rating thereafter. 

Lumbar Spine Disability

The Veteran's status post-intervertebral disc replacement has been evaluated under Diagnostic Code 5243 at 40 percent.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

The record reflects that the Veteran's back disability is of the lumbar spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine is rated 40 percent disabling.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire thoracolumbar spine is rated 50 percent disabling.  

A maximum 100 percent rating is reserved for unfavorable ankylosis of the entire spine.  

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine indicates to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is rated 40 percent disabling.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months is rated 60 percent disabling.  

Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes explains that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  Note (2) explains that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). Additionally, the Court has held that an adequate VA examination for the joints must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59. However, in the present case, the Veteran is in receipt of the highest rating available for limitation of motion of the thoracolumbar spine, and a higher rating is not available absent ankyloses.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, Correia and Deluca, and the provisions addressed therein, are not applicable here.

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 50 percent requires at least unfavorable ankylosis of the thoracolumbar spine.  Here, the record does not reflect that the Veteran's back disability has manifested in unfavorable ankylosis of the thoracolumbar or entire spine.  To the contrary, the VA examination reports explicitly indicate that the Veteran does not have ankylosis of the spine.    Nor has the Veteran suggested that he experiences ankylosis of the spine.  

As to a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the next higher rating of 60 percent requires incapacitating episodes of at least six weeks during the past 12 months.  The record does not reflect nor does the Veteran suggest that he has experienced incapacitating episodes within the definition of the applicable provision or for at least six months in a 12 month time span.  As such, a higher rating is not warranted pursuant to the provision for incapacitating episodes.  

The Board notes that a separate evaluation for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, is not applicable. With regard to radiculopathy into the lower extremities, the Board notes that the Veteran is already service-connected for bilateral lower extremity radiculopathy at 20 percent for each leg.  As to bowel and bladder problems, the examination reports fail to document any bowel or bladder problems, and the Veteran has not suggested that he has bowel or bladder problems.  Given that the Veteran is either already compensated for his neurological abnormalities such as radiculopathy or he has not demonstrated any such abnormalities as with his bowel and bladder, a separate evaluation for such is not warranted.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted a higher schedular rating than assigned.  Hart v. Mansfield, 21 Vet. App. at 505.
Throughout the appeal period, the Veteran's back disability consistently manifested in pain, guarding, and limited motion.  At no time during the appeal period does the record reflect that the Veteran's spine was ankylosed, nor at any time is there an indication that he was incapacitated for six weeks or more during a given 12 months period.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

With regard to additional compensation for functional loss, as noted above, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Moreover, the Veteran's current 40 percent evaluation contemplates his functional loss due to his back disability.
 
In light of the evidence, the Board finds that the preponderance of the evidence does not support the Veteran's claim for entitlement to a disability rating in excess of 40 percent for status post-intervertebral disc replacement.  As such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107. 

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation or the date entitlement arose if the claim is received within one year from the date of separation; otherwise, date of receipt of claim or date entitlement arose whichever is later.  38 C.F.R.  § 3.400(b)(2)(ii).  The effective date for the receipt of new and material evidence other than service department records turns on whether the evidence was received within the appeal period or prior to the appellate decision being issued, if so, the effective date will be as though the former decision had not been rendered. If the new and material evidence is received after the final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R.  § 3.400(q). 

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2017).   The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case. Id. at 57,686.

The Court has made it clear that the date of the filing of a claim is controlling in determinations as to effective dates.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  

In arguing for the assignment of an earlier effective date for the award of service connection for PTSD, the Veteran argues that his award of service connection should be retroactive to the date his first applied for disability benefits on May 19, 1970.  The record shows that on this date VA received the Veteran's application for compensation for "N.P.", presumably nervous problems. His claim was denied in an October 1970 decision because he failed to report for his scheduled examination and there was no evidence of a current disability. No evidence was submitted within one year of this denial and no appeal was taken from this denial. Thus, it became final. 

In January 1981 the VA received the Veteran's second claim of entitlement to service connection for a psychiatric condition. In a September 1981 rating decision this claim was denied on the basis that psychiatric evaluations in 1970 and 1980 did not show a psychiatric disorder. The Veteran appealed and in a February 1983 decision, the Board found that the medical evidence of record did not suggest that the Veteran's generalized anxiety disorder or stress disorder was incurred during active service and denied the claim. The Board's February 1983 decision finally denied the Veteran's January 1981 claim.

Thereafter, on March 20, 2003, the RO received the Veteran's submitted copies of VA treatment records, which were accepted as an application to reopen the previously denied claim of entitlement to service connection for PTSD. 

Reviewing the evidence, the Board finds that the Veteran's current claim is one to reopen and not a claim for direct service connection. His initial claim for compensation for a psychiatric disorder, however diagnosed, was received in May 1970 and was finally denied in October 1970, thus, any subsequent claims would be attempts to reopen this finally denied claim. As a result, the provisions of section 3.400(q) are applicable here and not those governing the assignment of an effective date for direct service connection claims.

The Veteran's January 1981 claim for benefits based on a psychiatric disability was finally adjudicated in the February 1983 Board decision. No relevant evidence or formal or informal claims relating to compensation for a psychiatric condition were received by VA prior to March 20, 2003. Accordingly, the February 1983 decision is a prior final disallowance, and the Board finds that March 20, 2003 represents the earliest possible date for the date a claim was received.  

Applying the regulations discussed above, the effective date for a grant of service connection following a prior a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017).  If entitlement arose prior to March 20, 2003, the date the application to reopen was received, then, March 20, 2003 is the later date and the appropriate effective date; if entitlement arose after March 20, 2003, then the Veteran is still not entitled to an effective date earlier than March 20, 2003, as the effective date should be the later of the date of receipt of claim or the date entitlement arose.  As such, the AOJ assigned the earliest possible effective date for its grant of entitlement to service connection for a PTSD.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

In conclusion, the Board finds that March 20, 2003 is the earliest possible date for which the Veteran is entitled to an award of service connection for PTSD.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran served in the Republic of Vietnam.  As such, the combat provisions of 38 U.S.C. § 1154 are potentially applicable in this case.  Likewise, the Board concedes that he had in-service noise exposure.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a). 

Bilateral Hearing Loss Disability

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Regarding bilateral hearing loss disability, the Board finds that the evidence of record demonstrates that service connection is warranted.   The results of his September 2011 VA audiological examination confirms that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  Moreover, his exposure to noise in service has been established based on his credible lay statements regarding such and their consistency with his circumstances of service.

With regard to nexus, the Veteran has credibly stated that he experienced decreased hearing since the time of his in-service noise exposure, and that he did not have any significant post-service occupational or recreational noise exposure. 

The Board acknowledges that the September 2016 VA examiner found that the Veteran's bilateral hearing loss disability was less likely than not caused by exposure to hazardous noise during service.  However, the Board finds this examination report inadequate because the examiner did not consider the Veteran's credible lay statements regarding hearing loss since service. Thus, it has limited to no probative value.

As previously discussed, the Veteran credibly reported a history of decreased hearing continuously in the years since his period of active duty. 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's bilateral hearing loss disability is at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his period of active duty.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Tinnitus

The Board also finds that service connection is warranted for tinnitus. The Veteran has established he currently has tinnitus, and again, as noted previously, has established that he was exposed to noise in service.

Again, turning to nexus, the Veteran has credibly reported that the ringing in his ears began in service and has continued since that time. With regard to the negative opinion provided by the September 2016 VA examiner, the Board finds this opinion to be inadequate given that the examiner did not consider the Veteran's credible lay statements as to the onset and continuity of his tinnitus.  

The Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure; harmful noise exposure is consistent with the conditions of his service.  See Buchanan, supra.  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Degenerative Disc Disease of the Lumbar Spine

The Board acknowledges that the September 2016 VA examiner found that the Veteran's (now service-connected) lumbosacral strain was related to his service, but that the Veteran's degenerative disc disease of the lumbar spine was related to his age, and not the Veteran's service.  However, the Board points out that the September 2016 VA examiner did not address whether the Veteran's service-connected lumbar strain caused or aggravated the Veteran's degenerative disc disease of the lumbar spine.  

To this point, the Board observes that the December 2017 VA Disability Benefits Questionnaire indicates that the Veteran's 2003 MRI revealed degenerative disc disease and degenerative joint disease of the lumbar spine.  The VA examiner, in offering a nexus opinion on the Veteran's (now service-connected) radiculopathy of the lower extremities, noted that degenerative changes commonly occur in areas of previous trauma or chronic inflammation.  The VA examiner also noted that the Veteran has a history of chronic lumbar spine inflammation due to his chronic lumbosacral strain.  The VA examiner pointed out that degenerative disc disease causes sciatic lumbar radiculopathy and intervertebral disc disease because the displaced disc(s) cause sciatic nerve irritation or compression and that the Veteran's symptoms were consistent with sciatic lumbar radiculopathy of bilateral lower extremities and intervertebral disc syndrome.  As the Veteran is service-connected for lumbosacral strain and radiculopathy of the right and left lower extremities, it must follow that the Veteran's degenerative disc disease of the lumbar spine should be service-connected.  The Veteran's degenerative disc disease of the lumbar spine is proximately due to or the result of a service-connected lumbosacral strain.

Thus, the most probative evidence of record supports the Veteran's claim for service connection for degenerative disc disease of the lumbar spine, and entitlement to service connection is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Finally, the Board points out that this disability has already been implicitly service-connected by the RO given that the RO granted service connection for radiculopathy of the lower extremities, an award that could not be made if the Veteran's degenerative disc disease, the cause of the radiculopathy, were not considered service-connected. 

Bilateral vision loss, right and left knee disabilities, allergic rhinitis, and a thoracic spine condition, claimed as upper back pain.

VA treatment records establish diagnoses or treatment for symptoms related to the Veteran's claims of entitlement to service connection for bilateral vision loss, right and left knee disabilities, allergic rhinitis, and a thoracic spine condition claimed as upper back pain.  However, the service treatment records do not show evidence of complaints or treatment for these conditions or injury related to these conditions. Additionally, the record does not contain any competent evidence relating these conditions to the Veteran's active service.

The Veteran has asserted that his bilateral vision loss, allergic rhinitis, right and left knee disabilities, and thoracic spine condition, claimed as upper back pain, are related to his active service.  The Veteran's statements regarding the cause of these conditions are lay statements that purport to provide a nexus between these conditions and service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of bilateral vision loss, allergic rhinitis, and orthopedic conditions such as right and left knee disabilities, and a thoracic spine condition claimed as upper back pain is not something that can be determined by mere observation.  Nor are the questions of causation simple.  While the Veteran is competent to report diminished vision, congestion, sinus pain, and joint pain, the question of the cause of these symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying conditions and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his bilateral vision loss, allergic rhinitis, right and left knee disabilities, and thoracic spine condition, claimed as upper back pain, were caused are not competent evidence as to a nexus.  

Accordingly, the criteria for service connection for these conditions has not been established, and the preponderance of the evidence is against these claims. Entitlement to service connection for bilateral vision loss, allergic rhinitis, right and left knee disabilities, and a thoracic spine condition, is denied.
Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.'  38 C.F.R. § 4.16(a) (2017).

The Veteran seeks entitlement to TDIU on the basis of his service-connected disabilities.  

For the relevant period, the Veteran was service connected for posttraumatic stress disorder, rated as 30 percent disabling prior to June 28, 2010, and as 70 percent disabling from June 28, 2010; lumbosacral strain, rated as 40 percent disabling from May 26, 2016; radiculopathy of the right lower extremity rated as 20 percent disabling; and radiculopathy of the left lower extremity, rated as 20 percent disabling from February 9, 2017. The Veteran is also service connected for bilateral hearing loss and tinnitus, although these disabilities have not been rated. Nonetheless, from June 28, 2010, the Veteran  meets the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a). Prior to June 28, 2010, the Veteran's does not meet the schedular criteria and TDIU must be considered under 38 C.F.R. § 4.16(b).

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board notes that the Veteran's service connected bilateral hearing loss and tinnitus have not been rated as they have just been service-connected in this decision. However, the Board finds that there is no prejudice to the Veteran in proceeding with the adjudication of the TDIU claim given that the Board is granting the claim.

The Veteran provided a completed TDIU application in February 2017.  The application reflects that the Veteran has not worked since January 2003 and that he has a high school education.  He did not have any additional education or training before or after he became too disabled to work.  

Based on the evidence of record, the Board finds that the Veteran's service-connected PTSD renders him unable to obtain or sustain substantially gainful employment.  Specifically, the Board notes that in the November 2010 examination, the examiner stated that the Veteran's history and the psychiatric examination findings supported the contention that the Veteran's psychiatric condition renders him unemployable.  Given the evidence, and the fact that the Veteran was hospitalized due to his PTSD in June 2010, the Board finds that he is entitled to TDIU effective June 28, 2010.  

With regard to the period prior to June 28, 2010, the evidence does not support a finding of unemployability due solely to his PTSD. His only service connected disability for this period was his PTSD, and it was only demonstrated as a moderate impairment to his occupational functioning. Thus, for this period, the evidence does not warrant referral of his TDIU claim to the Director of Compensation Services for extraschedular consideration. 

Accordingly, entitlement to TDIU is granted effective June 28, 2010.

ORDER

Entitlement to a rating greater than 30 percent for PTSD for the period prior to June 28, 2010 is denied.

Entitlement to a 70 percent rating for PTSD for the period beginning on June 28, 2010, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an effective date prior to March 20, 2003, for the grant of service connection for PTSD, is denied. 

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.

Entitlement to TDIU is granted, effective June 28, 2010.

Entitlement to a rating greater than 40 percent for a lumbar spine disability, is denied.

Entitlement to service connection for vision loss is denied.

Entitlement to service connection for right and left knee disabilities is denied.

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for a thoracic spine disability, claimed as upper back pain, is denied.

REMAND

The Board notes that the Veteran asserts that he has a skin disorder and residuals of cancer of the left cheek related to his service, including as secondary to herbicide exposure.  As previously noted, the Veteran had service in Vietnam.  As such, he is presumed to have been exposed to herbicides while serving in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Veteran has not yet been afforded a VA examination in connection with his claims for service connection of a skin disorder and residuals of a cancer of the left cheek.  It is unclear whether the Veteran has a skin disorder or cancer of the left cheek related to his service, including his presumed herbicide exposure.  The Board notes that the fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.304(d).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records related to his skin conditions, if any, for the rating period since September 2017.

2.  The Veteran should be afforded an appropriate VA examination(s) in order to determine the nature and etiology of any residuals of a cancer of the left cheek and skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current skin disorder and residuals of a cancer of the left cheek and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified residuals of a cancer of the left cheek and skin disorder are related to any event, illness, or injury during service, including the Veteran's presumed herbicide exposure.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claims on appeal, in light of all the evidence of record.   If any of the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


